Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-9 were previously pending and were rejected in the previous office action. Claim(s) 3-4 have been cancelled. Claim(s) 1 and 5-9 have been amended. Claim 2 has been left as originally presented. Claim(s) 1-2 and 5-9 are currently pending and have been examined.  

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 7-9 of Applicant’s Response, filed January 25, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim(s) 1-2 and 5-9 have
been fully considered but they are not persuasive.
	First, Applicant first argues, on page 7, that the amended Independent Claim(s) 1 and 8-9 do not fall within the revised Step 2A prong one framework since the limitations do not fall within the grouping of “Certain Methods of Organizing Human Activity,” and/or “mental processes.” Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, examiner suggest applicant consider amending Independent Claim 9 to positively recite the information processing device. Furthermore, the above grouping along with its sub-groupings can encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub- grouping(s). In this case, Independent claim(s) 1 and 8-9 are directed to an abstract idea without significantly more. The claim as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental economic principles or practices and/or commercial interactions (e.g., business relations). In particular the “carrying out,” “acquisition of desire information including information indicating an operation that is performed during halt of a vehicle, information indicating a facility that is desired to be utilized, and information indicating a time during which the vehicle is desired to be halted,” “acquisition of halt place-associated information matching the desire information, namely, halt place-associated information including information indicating a vehicle halt permitting place that is managed by a user, halt place-associated information including the vehicle halt permitting place where the facility that is desired to be utilized is available, information indicating a time during which the vehicle halt permitting place is available, and information indicating an operation that can be performed at the vehicle halt permitting place,” “output of the halt place-associated information,” “the facility that is desired to be utilized includes a halt space for a support vehicle that is different from the vehicle, the halt space for the support vehicle being different from a halt space for the vehicle, and the support vehicle being configured to provide support to the vehicle, the support including supplying at least one object to the vehicle, recovering at least one unwanted object from the vehicle, and performing inspection and maintenance of the vehicle,” and “carrier out search of the support vehicle that can make a rendezvous with the vehicle halted at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place, in a case where the desire information indicates a desire for a rendezvous between the support vehicle and the vehicle with an aid of the halt space for the support vehicle,” step(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental economic principles or practices, and/or commercial interactions (e.g., business relations). Similar, to Credit Acceptance Corp. v. Westlake Services, the court found that the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. Here, in this case applicant has provided that desire information for an operation during the time of parked vehicle can be performed by matching a service vehicle with the parked vehicle to meet the vehicle at a location to perform maintenance and/or supply objects to the vehicle, which, at best is directed to an abstract idea that includes a business relations concept of a customer searching for a maintenance shop and an entity providing vehicle maintenance to that vehicle. Also, see using collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.

	Secondly, Applicant argues on page(s) 7-8 of applicants’ arguments, that the claims are integrated into a practical application since the system provides that is desirable to spend as much time as possible for business and avoid sparing time for the cleanup and preparations for the following business when it is difficult to ensure a halt place for the vehicle somewhere else than at the business places, in order to perform non-business operations. Examiner, respectfully disagrees with this analysis. As, an initial matter, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, TLI Communications, when the court found gathering and analyzing information using conventional techniques and displaying the result(s) is not sufficient to show an improvement to technology. Here, in this case the system will gather desire information and halt place information and the halt place associated information will be outputted, which, the system is able to then search for a support vehicle to provide service to the customer vehicle, which, at best applicants’ limitations are merely gathering operation information and vehicle information, and outputting (e.g., displaying) that information thus merely adding generic computer components to perform the above limitations is not sufficient to show an improvement to the existing technology of determining service/rescue vehicles that are available to perform maintenance services on vehicles. Also, see a commonplace business method being applied on a general purpose computer is not sufficient to show an improvement to technology Alice Corp. Also, see use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). Therefore, applicant’s arguments are not persuasive.
	
Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-2 and 5-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on February, 14, 2019, under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: Independent Claim 9 is merely software per se, which, does not fall within at least one of the four categories of patent eligible subject matter. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). 
	In this case, Independent Claim 9 is an idea without a physical embodiment when the claim recites ‘’a program that causes an information processing device…,”’ because the program rather than the intended physical embodiment (e.g., information processing device) is being used to perform the function. Therefore, Claim 9 does not fall within at least one of the four categories of patent eligible subject matter. Examiner, respectfully, notes that since the applicant can easily amend to include the intended information processing device, the analysis is proceeded as if the information processing device is positively recited further analysis will be provided below. Thus, Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to one of the four statutory categories. 
	
	Claim(s) 1-2 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 8-9 recites an entity that gathering information for an operation to take place at a vehicle, which, the entity will then provide the desire information along with the halt place information to a user. The entity will also search for a support vehicle to make the rendezvous with the vehicle at the halt-place location. Independent Claim(s) 1 and 8-9 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial interactions, and managing personal behavior or relationships or interactions between people and/or mental processes (observations and/or evaluations). Claim(s) 1 and 8-9 recites “carrying out,” “acquisition of desire information including information indicating an operation that is performed during halt of a vehicle, information indicating a facility that is desired to be utilized, and information indicating a time during which the vehicle is desired to be halted,” “acquisition of halt place-associated information matching the desire information, namely, halt place-associated information including information indicating a vehicle halt permitting place that is managed by a user, halt place-associated information including the vehicle halt permitting place where the facility that is desired to be utilized is available, information indicating a time during which the vehicle halt permitting place is available, and information indicating an operation that can be performed at the vehicle halt permitting place,” “output of the halt place-associated information,” “the facility that is desired to be utilized includes a halt space for a support vehicle that is different from the vehicle, the halt space for the support vehicle being different from a halt space for the vehicle, and the support vehicle being configured to provide support to the vehicle, the support including supplying at least one object to the vehicle, recovering at least one unwanted object from the vehicle, and performing inspection and maintenance of the vehicle,” and “carrier out search of the support vehicle that can make a rendezvous with the vehicle halted at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place, in a case where the desire information indicates a desire for a rendezvous between the support vehicle and the vehicle with an aid of the halt space for the support vehicle,” step(s) and function(s) can be merely managing certain methods of organizing human activity: commercial or legal interactions, fundamental economic practices or principles, and/or personal behavior or relationships or interactions between people. Furthermore, as explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.). For instance Claim(s) 1 and 8-9, are similar to an entity receiving parking information for a vehicle, which, will include the operation to be performed and time information and the entity will then display that information that was received. The mere recitation of generic computer components (Claim 1: an information processing device and a control unit; Claim 8: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; and Claim 9: an information processing device) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim(s) 1 and 8-9 recite(s) the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “carrying out,” “acquisition,” “acquisition,” “match,” “output,” and “carries out,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: an information processing device and a control unit; Claim 8: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; and Claim 9: an information processing device). Examiner, notes, that the information processing device and control unit, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes computers or other machinery merely as a tool to perform an existing process, MPEP 2106.05(f). Here, the above additional elements merely receive, and transmit package delivery information, which, is no more than “applying,” the judicial exception. Examiner, further, notes that control unit, i.e., “acquire and displaying,” is insignificant extra- solution activity. Similar to, Electric Power Group, LLC, the court found that selecting information, based on the types of information and availability of information in a power grid environment, for collection, analysis, and display was merely selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra- solution activity (See, MPEP 2106.05(g)). Here, the control unit will acquire vehicle information for an operation then display the vehicle halt place based on the information acquired, which, at best is merely selecting a particular data source or type of data to be manipulated and then displaying it thus the limitations is merely a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and insignificant extra-solution activity. Examiner, further, notes that the additional element (i.e., control unit) was considered insignificant extra-solution activity, see above analysis. Here, the “control unit,” is well-understood, routine, and conventional. Similar to, TLI Communications LLC v. AV Auto, the court found utilizing an intermediary computer to forward information is merely well-understood, routine, and conventional computer functions. Here, applicant has provided that the control unit is able to transmit information to other devices, see applicant’s specification paragraph 0044-0045 and 0082, thus amounting to merely being a well-understood, routine, and conventional computer functions. Also, similar to Versata Dev. Group, Inc., the court found storing and retrieving information in memory was merely well- understood, routine, and conventional computer functions. In this case, the control unit is able to register vehicle halt information as well as extract record information for a halt vehicle, see applicant’s specification paragraph(s) 0057 and 0064, thus amounting to merely being a well-understood, routine, and conventional computer functions. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2 and 5-7: The various metrics of Claim(s) 2 and 5-7 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea. 

	The dependent claim(s) 2 and 5-7 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-2 and 5-9 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelnik (US 11,074,774) in view of Selvam et al. (US 2019/0011931) and further in view of Hall et al. (US 2018/0339682) and further in view Wu et al. (US 2019/0212157).
	Regarding Claim 1, Chelnik, teaches an information processing device comprising: 
a control unit that carries out. (Column 6, Lines 49-59); and (Column 8, Lines 6-14)(Chelnik teaches a host processor that is able to interact with a user device as well as parking facilities for receiving information) 
acquisition of desire information including information indicating an operation that is performed during halt of a vehicle, information indicating a facility that is desired to be utilized, and information indicating a time during which the vehicle is desired to be halted. (Column 17, Lines 60-67); (Column 18, Lines 1-4); and (Column 24, Lines 20-30)(Chelnik teaches a user is able to provide a service request, which, can include a service type (i.e., operation that is performed during halt of a vehicle), a service time (i.e., time during the vehicle is desired to be halted), and a service location (i.e., information indicating a facility that is desired to be utilized)) 
acquisition of halt place-associated information 
namely, halt place-associated information including information indicating a vehicle halt permitting place that is managed by a user, halt place-associated information including the vehicle halt permitting place where the facility that is desired to be utilized is available, information indicating a time during which the vehicle halt permitting place is available, and information indicating an operation that can be performed at the vehicle halt permitting place. (Column 5, Lines 4-6 and 13-27); and (Column , Lines 36-54)(Chelnik teaches a host processor that is able to access a database for receiving parking facility information. The host processor is able to receive from the database operating hours for the parking facility (i.e., the facility that is desired to be utilized is available), service information such as service types (i.e., information indicating an operation that can be performed at the vehicle halt permitting place), and parking space information (i.e., a vehicle halt permitting place that is managed by a user), and service information for the parking facility such as service types (i.e., information indicating an operation that can be performed at the vehicle halt permitting place). Chelnik, also, teaches that the customer can query the system, which, the system will provide the customer with the parking facility such as a specified time period for when a list of vehicles are scheduled to depart (i.e., information indicating a time during which the vehicle halt permitting place is available))
output of the halt place-associated information. (Column 17, Lines 64-67); and (Column 18, Lines 1-4 and 13-16)(Chelnik teaches that the system is able to display scheduled service information to a user device. Chelnik, further, teaches that the Examiner, respectfully, notes that the service information includes the available service types, service location, operator information, service provider information, and timing information)
wherein
th





	With respect to the above limitations: while Chelnik teaches a user is able to request a service request based on a type of service and time for the service. The system will then receive the request and other parking facility information from a database, which, the system will then provide the service information to a user device. However, Chelnik et al., doesn’t explicitly teach a facility that will have different parking spaces for a support vehicle and the vehicle in order for the vehicle to receive support services such as supplying an object, recovering an unwanted object, and performing inspection and maintenance. Chelnik et al., further, doesn’t explicitly teach searching for a support vehicle based on scheduled timing of arrival information. Chelnik et al., also, doesn’t explicitly teach desire information indicates desire for a rendezvous between a vehicle and a support vehicle. Chelnik et al., also, doesn’t explicitly teach matching halt place information to a desire information.  
	But, Selvam et al. in the analogous art of matching services to vehicles, teaches matching the desire information. (Paragraph(s) 0020 and 0029)(Selvam et al. teaches a mobile computing device that is located within an autonomous vehicle is able to request for service facilities, which, the request will be sent to a matching system for matching the vehicle to a service facility based on the type of service required (i.e., desire information). Examiner, respectfully, notes that the service facilities include cleaning, parking lots, charging, and gas stations) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information for a scheduled service of Chelnik., by incorporating the teachings of a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service of Selvam et al. with the motivation of efficiently and effectively operating autonomous and non-autonomous vehicles within a geographic region to optimize placement and servicing by matching vehicles to request over a variety of different conditions.  (Selvam et al.: Paragraph 0015)
	With respect to the above limitations: while Selvam et al. teaches a mobile computing device that is located within an autonomous vehicle that is able to request a service request for a service facility. Selvam et al., further, teaches that the system will match the vehicle to a service facility based on the type of service required.  However, Chelnik et al. and Selvam et al., doesn’t explicitly teach a facility that will have different parking spaces for a support vehicle and the vehicle in order for the vehicle to receive support services such as supplying an object, recovering an unwanted object, and performing inspection and maintenance. Chelnik et al. and Selvam et al., further, doesn’t explicitly teach searching for a support vehicle based on scheduled timing of arrival information. Chelnik et al. and Selvam et al., also, doesn’t explicitly teach desire information indicates desire for a rendezvous between a vehicle and a support vehicle. 
	But, Hall in the analogous art of performing service request at a parking location, teaches, wherein 
the facility that is desired to be utilized includes a halt space for a support vehicle that is different from the vehicle. (Fig. 7 and 8, 802)(Hall teaches a parking lot or garage of a workplace (i.e., facility) for a mobile fuel station (i.e., support vehicle) that is able to park in a space beside the vehicle (i.e., halt space for a support vehicle that is different from the vehicle))
the halt space for the support vehicle being different from a halt space for the vehicle. (Fig. 7 and 8, 802)(Hall teaches a parking lot or garage of a workplace (i.e., facility) for a mobile fuel station (i.e., support vehicle) that is able to park in a space beside the vehicle (i.e., halt space for a support vehicle that is different from the vehicle))
the support vehicle being configured to provide support to the vehicle. (Paragraph(s) 0050 and 0066)(teaches mobile fuel station drivers (i.e., support vehicle) that are able to provide tire inflation, fluid level check and top off, oil top off or change, window cleaning, fueling, and or interior cleaning (i.e., provide support to the vehicle))
the support including supplying at least one object to the vehicle, recovering at least one unwanted object from the vehicle, and performing inspection and maintenance of the vehicle. (Paragraph(s) 0086-0087, 0089,)(teaches mobile fuel station drivers (i.e., support vehicle) that are able to provide tire inflation, fluid level check and top off, and/or oil top off or change, and cleaning the inside of the vehicle (i.e., inspection and maintenance). further, teaches that the mobile fuel station can carry extra battery packs and/or fuel tanks or bottles. The mobile fuel station can supply the vehicle with the battery pack and/or fuel tank/bottle (i.e., supplying at least one object to the vehicle). The mobile fuel station can then swap the depleted containers and/or battery pack (i.e., recovering at least one unwanted object from the vehicle). Examiner, respectfully, notes that based on BRI of applicant’s specification, paragraph 0028, the supplying/unwanted object can include the replacing and taking the battery pack/fuel bottes since applicant’s specification provides supply of an object  (merchandise, an object contributing to the provision of a service, or the like) and unwanted object (unsold merchandise and foodstuff, waste, or the like) thus ‘or the like,’ can include the battery packs/fuel bottles)
the control unit further carrier out search of the support vehicle that can make a rendezvous with the vehicle halted at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place. (Paragraph(s) 0076-007)(Hall teaches a customer can select a mobile fuel station or MFS driver for refueling their vehicle. The system will provide the customer prior to the selection of the mobile fuel station each of the mobile fuel stations estimated time it will take them to reach the fueling location (i.e., information indicating a scheduled timing of arrival of a candidate of the support vehicle) 
in a case where the desire information indicates a desire for a rendezvous between the support vehicle and the vehicle with an aid of the halt space for the support vehicle. (Paragraph(s) 0049, 0061, and 0063)(Hall teaches that a user is able to request via an application to receive a fueling service by a mobile fueling serve at a pre-programmed location such as a parking lot or garage of his workplace. Hall, further, teaches the mobile fuel station is sent to the vehicle based on a vehicle owner stored preference such vehicle fueling location and/or vehicle fuel level (i.e., desire information indicates a desire for a rendezvous))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information for a scheduled service of Chelnik. and a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service of Selvam et al., by incorporating the teachings of determining a service vehicle to meet a user vehicle at a rendezvous location, which, the vehicles will park in separate spots to perform a service of Hall, with the motivation of efficiently and effectively providing services to user vehicles allowing the user to not waste time waiting for the operation to be completed. (Hall: Paragraph 0063)
	With respect to the above limitations: while Hall teaches a facility that will have different parking spaces for a support vehicle and the vehicle in order for the vehicle to receive support services such as supplying an object, recovering an unwanted object, and performing inspection and maintenance and the system will teach search for a support vehicle based on the support vehicle scheduled timing of arrival information. Hall, further, teaches that desire information indicates desire for a rendezvous between a vehicle and a support vehicle. However, Chelnik et al., Selvam et al., and Hall, do not explicitly teach searching for a support vehicle based on a vehicle scheduled timing of arrival information.
	But, Wu et al. in the analogous art of determining estimated time of arrival for vehicles, teaches search for a vehicle through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place. (Paragraph(s) 0051-0052)(Wu et al. teaches a transport system that is able to select transport service providers. The system will determine a user ETA  to arrive at a transfer location (i.e., information indicating a timing of arrival of the vehicle at the vehicle halt permitting place) and the provider(s) ETA to arrive at the transfer location (i.e., information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place). The transport system will then select the given transport provider to pickup the passenger at the transfer point based on the ETAs being substantially equal to or below a programmed threshold) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information within an scheduled estimated time to complete the service of Chelnik., a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service by minimizing estimated times of arrival of Selvam et al., and determining a service vehicle to meet a user vehicle within an estimated time of arrival at a rendezvous location of Hall, by incorporating the teachings of a transport system that is able to select transport providers based on a user’s ETA and the provider ETA that is equal to or below a threshold of Wu et al., with the motivation of minimizing the amount of time a user and/or a provider will have to wait a rendezvous location. (Wu et al.: Paragraph 0051)

	Regarding Claim 2, Chelnik et al./Selvam et al./Hall/Wu et al., teaches all the limitations as applied to Claim 1.
	However, Chelnik et al., doesn’t explicitly teach the control unit searches the vehicle halt permitting place that exists in a predetermined geographical area obtained through use of a movement start position or a movement end position of the vehicle.
	But, Selvam et al. in the analogous art of determining service locations for vehicles, teaches the control unit searches the vehicle halt permitting place that exists in a predetermined geographical area obtained through use of a movement start position or a movement end position of the vehicle. (Paragraph(s) 0013-0014)(Selvam et al. taches that he potential locations of service entities can be determined based on a geographic area that a vehicles is located based on the vehicles current location data)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information for a scheduled service of Chelnik., by incorporating the teachings of a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service of Selvam et al. with the motivation of efficiently and effectively operating autonomous and non-autonomous vehicles within a geographic region to optimize placement and servicing by matching vehicles to request over a variety of different conditions.  (Selvam et al.: Paragraph 0015)

	Regarding Claim 5, Chelnik et al./Selvam et al./Hall/Wu et al., teaches all the limitations as applied to Claim 1. 
	However, Chelnik et al./Selvam et al., do not explicitly teach the control unit searches a candidate of the support vehicle with a difference between the scheduled timing of arrival thereof at the vehicle halt permitting place and the timing of arrival of the vehicle at the vehicle halt permitting place being smaller than a predetermined value, as the support vehicle to make a rendezvous with the vehicle. 
	But, Hall in the analogous art of performing service request at a parking location, teaches the control unit searches a candidate of the support vehicle, as the support vehicle to make a rendezvous with the vehicle. (Paragraph(s) 0076-0077)(Hall teaches that the mobile app is able to provide the user with a list of mobile fuel stations along with the estimated time it would take the mobile fuel stations to reach the fueling location of a another user vehicle. The user is then able to select the mobile fuel station on the display to fulfil the fueling request)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information for a scheduled service of Chelnik. and a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service of Selvam et al., by incorporating the teachings of determining a service vehicle to meet a user vehicle at a rendezvous location of Hall, with the motivation of efficiently and effectively providing services to user vehicles allowing the user to not waste time waiting for the operation to be completed. (Hall: Paragraph 0063)
	With respect to the above limitations: while Hall teaches mobile vehicles that are able to service the vehicle at a determined location, which, the user will send a request for the mobile refuel vehicle. However, Chelnik et al./Selvam et al./Hall, do not explicitly teach selecting a vehicle based on information indicating scheduled arrival of the support vehicle and user arrival time at a permitting place.
	But, Wu et al. in the analogous art of determining estimated time of arrival for vehicles, teaches searches a candidate of the vehicle with a difference between the scheduled timing of arrival thereof at the vehicle halt permitting place and the timing of arrival of the vehicle at the vehicle halt permitting place being smaller than a predetermined value. (Paragraph(s) 0051-0052)(Wu et al. teaches a transport system that is able to select transport service providers. The system will determine a user ETA  to arrive at a transfer location (i.e., information indicating a timing of arrival of the vehicle at the vehicle halt permitting place) and the provider(s) ETA to arrive at the transfer location (i.e., information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place). The transport system will then select the given transport provider to pick up the passenger at the transfer point based on the ETAs being below a programmed threshold (i.e., smaller than a predetermined value) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information within an scheduled estimated time to complete the service of Chelnik., a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service by minimizing estimated times of arrival of Selvam et al., and determining a service vehicle to meet a user vehicle within an estimated time of arrival at a rendezvous location of Hall, by incorporating the teachings of a transport system that is able to select transport providers based on a user’s ETA and the provider ETA that is equal to or below a threshold of Wu et al., with the motivation of minimizing the amount of time a user and/or a provider will have to wait a rendezvous location. (Wu et al.: Paragraph 0051)

	Regarding Claim 6, Chelnik et al./Selvam et al./Hall et al./Wu et al., teaches all the limitations as applied to Claim 1.
	However, Chelnik et al./Selvam et al., do not explicitly teach wherein 
the control unit further carriers out search of a supply vehicle in which a supply to the vehicle is placed, through use of information indicating a scheduled timing of arrival of a candidate of the supply vehicle at the vehicle halt permitting place, and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place.
in a case where the desire information indicates a desire to place the supply at the vehicle halt permitting place.
	But, Hall in the analogous art of performing service request at a parking location, teaches wherein 
the control unit further carriers out search of a supply vehicle in which a supply to the vehicle is placed. (Paragraph(s) 0037, 0063-0066, and 0086); and (Fig(s). 7-8)(Hall teaches that a mobile vehicle will be supplied with fuel, which, a tank or battery is attached to the vehicle that will be refilled with the fuel supply. Hall, further, teaches a user is able to provide a service request, which, will include a time, location, and the type of service required. The system will then provide that a mobile service vehicle will meet the user at the location requested. The facility will provide a parking space for the mobile service vehicle that is different than the requesting vehicle, see Fig. 7 and Fig. 8. Examiner, respectfully, notes that based on BRI the supply vehicle supplies a vehicle, which, the above reference teaches the mobile vehicle carries the resupply gas to the location for refueling the vehicle thus reading upon the term “supply vehicle”)
 in a case where the desire information indicates a desire to place the supply at the vehicle halt permitting place. (Paragraph 0063)(Hall teaches that a user is able to request via an application to receive a fueling service by a mobile fueling service at certain location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information for a scheduled service of Chelnik. and a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service of Selvam et al., by incorporating the teachings of determining a service vehicle to meet a user vehicle at a rendezvous location of Hall, with the motivation of efficiently and effectively providing services to user vehicles allowing the user to not waste time waiting for the operation to be completed. (Hall: Paragraph 0063)
	With respect to the above limitations: while Hall teaches mobile vehicles that are able to service the vehicle at a determined location, which, the user will send a request for the mobile refuel vehicle. However, Chelnik et al./Selvam et al./Hall, do not explicitly teach selecting a vehicle based on information indicating scheduled arrival of the support vehicle and user arrival time at a permitting place. 
	But, Wu et al. in the analogous art of determining estimated time of arrival for vehicles, teaches search for a vehicle through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place. (Paragraph(s) 0051-0052)(Wu et al. teaches a transport system that is able to select transport service providers. The system will determine a user ETA  to arrive at a transfer location (i.e., information indicating a timing of arrival of the vehicle at the vehicle halt permitting place) and the provider(s) ETA to arrive at the transfer location (i.e., information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place). The transport system will then select the given transport provider to pickup the passenger at the transfer point based on the ETAs being substantially equal to or below a programmed threshold) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information within an scheduled estimated time to complete the service of Chelnik., a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service by minimizing estimated times of arrival of Selvam et al., and determining a service vehicle to meet a user vehicle within an estimated time of arrival at a rendezvous location of Hall, by incorporating the teachings of a transport system that is able to select transport providers based on a user’s ETA and the provider ETA that is equal to or below a threshold of Wu et al., with the motivation of minimizing the amount of time a user and/or a provider will have to wait a rendezvous location. (Wu et al.: Paragraph 0051)

 	Regarding Claim 7, Chelnik et al./Selvam et al./Hall et al./Wu et al., teaches all the limitations as applied to Claim 1.
	However, Chelnik et al./Selvam et al., do not explicitly teach wherein 
the control unit further carriers out search of a recovery vehicle that recovers an unloaded object that has been unloaded from the vehicle and placed at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the recovery vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place.
in a case where the desire information indicates a desire to place the desire to recover the unloaded object.
	But, Hall in the analogous art of performing service request at a parking location, teaches wherein the control unit further carriers out search of a vehicle. (Paragraph(s) 0037, 0063-0066, and 0086); and (Fig(s). 7-8)(Hall teaches that a mobile vehicle will be supplied with fuel, which, a tank or battery is attached to the vehicle that will be refilled with the fuel supply. Hall, further, teaches a user is able to provide a service request, which, will include a time, location, and the type of service required. The system will then provide that a mobile service vehicle will meet the user at the location requested. The facility will provide a parking space for the mobile service vehicle that is different than the requesting vehicle, see Fig. 7 and Fig. 8)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information for a scheduled service of Chelnik. and a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service of Selvam et al., by incorporating the teachings of determining a service vehicle to meet a user vehicle at a rendezvous location of Hall, with the motivation of efficiently and effectively providing services to user vehicles allowing the user to not waste time waiting for the operation to be completed. (Hall: Paragraph 0063)
	With respect to the above limitations: while Hall teaches mobile vehicles that are able to service the vehicle at a determined location, which, the user will send a request for the mobile refuel vehicle. However, Chelnik et al./Selvam et al./Hall, do not explicitly teach selecting a recovery vehicle based on information indicating scheduled arrival of the recovery vehicle and user arrival time at a permitting place, which, a desire for the recovery vehicle will be indicated. 
	But, Wu et al. in the analogous art of determining estimated time of arrival for vehicles, teaches 
search of a recovery vehicle that recovers an unloaded object that has been unloaded from the vehicle and placed at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the recovery vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place. (Paragraph(s) 0051-0052)(Wu et al. teaches a transport system that is able to select transport service providers. The system will determine a user ETA  to arrive at a transfer location (i.e., information indicating a timing of arrival of the vehicle at the vehicle halt permitting place) and the provider(s) ETA to arrive at the transfer location (i.e., information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place). The transport system will then select the given transport provider to pickup the passenger at the transfer point after the user is dropped off (i.e., unloaded from the vehicle) based on the ETAs being substantially equal to or below a programmed threshold. Examiner, respectfully, notes that the transport service can be for an on-demand service and/or a delivery service) 
in a case where the desire information indicates a desire to place the desire to recover the unloaded object. (Paragraph(s) 0028-0029)(Wu et al. teaches that a user is able to input a desired pickup location, destination, and/or ride service, which, the system will then facilitate in providing selectable ride services)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information within an scheduled estimated time to complete the service of Chelnik., a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service by minimizing estimated times of arrival of Selvam et al., and determining a service vehicle to meet a user vehicle within an estimated time of arrival at a rendezvous location of Hall, by incorporating the teachings of a transport system that is able to select transport providers based on a user’s ETA and the provider ETA that is equal to or below a threshold of Wu et al., with the motivation of minimizing the amount of time a user and/or a provider will have to wait a rendezvous location. (Wu et al.: Paragraph 0051)

	Regarding Claim 8, Chelnik et al./Selvam et al./Hall/Wu et al., an information processing method comprising: 
acquiring desire information including information indicating an operation that is performed during halt of a vehicle, information indicating a facility that is desired to be utilized, and information indicating a time during which the vehicle is desired to be halted. (See, relevant rejection of Claim 1(a)(a))
acquiring halt place-associated information matching the desire information, namely. (See, relevant rejection of Claim 1(a)(b))
halt place-associated information including information indicating a vehicle halt permitting place that is managed by a user, halt place-associated information including the vehicle halt permitting place where the facility that is desired to be utilized is available, information indicating a time during which the vehicle halt permitting place is available, and information indicating an operation that can be performed at the vehicle halt permitting place. (See, relevant rejection of Claim 1(a)(c))
outputting the halt place-associated information. (See, relevant rejection of Claim 1(a)(d))
wherein
the facility that is desired to be utilized includes a halt space for a support vehicle that is different from the vehicle. (See, relevant rejection of Claim 1(a)(e)(i))
the halt space for the support vehicle being different from a halt space for the vehicle. (See, relevant rejection of Claim 1(a)(e)(ii))
the support vehicle being configured to provide support to the vehicle. (See, relevant rejection of Claim 1(a)(e)(iii))
the support including supplying at least one object to the vehicle, recovering at least one unwanted object from the vehicle, and performing inspection and maintenance of the vehicle. (See, relevant rejection of Claim 1(a)(e)(iv))
the method further comprising carrying out search of the support vehicle that can make a rendezvous with the vehicle halted at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place. (See, relevant rejection of Claim 1(a)(e)(v))
in a case where the desire information indicates a desire for a rendezvous between the support vehicle and the vehicle with an aid of the halt space for the support vehicle. (See, relevant rejection of Claim 1(a)(e)(vi))

	Regarding Claim 9, Chelnik et al./Selvam et al./Hall/Wu et al., a program that causes an information processing device to carry out
acquisition of desire information including information indicating an operation that is performed during halt of a vehicle, information indicating a facility that is desired to be utilized, and information indicating a time during which the vehicle is desired to be halted. (See, relevant rejection of Claim 1(a)(a))
acquisition of halt place-associated information matching the desire information, namely. (See, relevant rejection of Claim 1(a)(b))
halt place-associated information including information indicating a vehicle halt permitting place that is managed by a user, halt place-associated information including the vehicle halt permitting place where the facility that is desired to be utilized is available, information indicating a time during which the vehicle halt permitting place is available, and information indicating an operation that can be performed at the vehicle halt permitting place. (See, relevant rejection of Claim 1(a)(c))
output of the halt place-associated information. (See, relevant rejection of Claim 1(a)(d))
wherein
the facility that is desired to be utilized includes a halt space for a support vehicle that is different from the vehicle. (See, relevant rejection of Claim 1(a)(e)(i))
the halt space for the support vehicle being different from a halt space for the vehicle. (See, relevant rejection of Claim 1(a)(e)(ii))
the support vehicle being configured to provide support to the vehicle. (See, relevant rejection of Claim 1(a)(e)(iii))
the support including supplying at least one object to the vehicle, recovering at least one unwanted object from the vehicle, and performing inspection and maintenance of the vehicle. (See, relevant rejection of Claim 1(a)(e)(iv))
the information processing device further carries out search of the support vehicle that can make a rendezvous with the vehicle halted at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place. (See, relevant rejection of Claim 1(a)(e)(v))
in a case where the desire information indicates a desire for a rendezvous between the support vehicle and the vehicle with an aid of the halt space for the support vehicle. (See, relevant rejection of Claim 1(a)(e)(vi))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thakur et al. (US 2019/0007794). Thakur et al. teaches an on-demand service like hailing a cab, car maintenance, package delivery, and/or refueling. Thakur et al., also, teaches that the vehicle can request an on-demand vehicle to a designated area for providing a service at a certain service time, which, the on-demand vehicle will navigate to the target vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628